Martin, J.,

delivered the opinion of the court.
Judgment having been confessed with a privilege on the steam-boat Brilliant, a considerable number of claimants intervened and presented claims for wages, supplies, &c., with a like privilege on the proceeds of the boat, two of whom, to wit: Manning and Wilson, are appellants from the final judgment settling the claims and privileges of the plaintiffs and intervening parties. The plaintiffs and defendant are the only appellees.
The appellants complain that they have not been allowed the privilege to which they were legally entitled. As a reversal of the, judgment must affect the rights of the other intervening parties who have had their privileges allowed; and, as the allowance of new privileges must diminish the J1 . , funds out of which these privileged claims are to be satisfied, all the intervenors ought to have been parties to this appeal; because, any change in the judgment must affect their rights. Whoever claims relief at our hands against a judgment, must bring before us all the parties thereto, who have an interest in its remaining undisturbed.
The appeal must, therefore, be dismissed, with costs.